U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q [ X ]Quarterly Report Pursuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period ended Commission File Number- 000-49898 NORTH STATE BANCORP (Exact name of small business issuer as specified in its charter) NORTH CAROLINA 65-1177289 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6,RALEIGH, NORTH CAROLINA 27609 (Address of principal executive office) (919) 787-9696 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act): Yes No X As of August 14, 2012 7,427,976shares of the registrant’s common stock, no par value per share, were outstanding. The registrant has no other classes of securities outstanding. Page No. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income Three and Six Months Ended June 30, 2012 and 2011 5 Consolidated Statements of Changes in Shareholders’ Equity Six Months Ended June 30, 2012 and 2011 6 Consolidated Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 47 Item 4 - Controls and Procedures 48 Part II. OTHER INFORMATION Item 1A - Risk Factors 49 Item 6 - Exhibits 49 NORTH STATE BANCORP CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2012 (unaudited) December 31, 2011 * (Dollars in thousands) Cash and due from banks $ $ Interest-earning deposits with banks Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost Loans held for sale Loans Less allowance for loan losses Net loans Accrued interest receivable Stock in the Federal Home Loan Bank of Atlanta, at cost Premises and equipment, net Foreclosed assets Prepaid FDIC insurance Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Demand $ $ Savings, money market and NOW Time Total deposits Accrued interest payable Short-term borrowings - 73 Long-term borrowings Accrued expenses and other liabilities TOTAL LIABILITIES Commitments Shareholders' equity: Preferred stock, no par value, 1,000,000 shares authorized, none issued - - Common stock, no par value; 10,000,000 shares authorized; 7,427,976 shares issued and outstanding June 30, 2012 and December 31, 2011 Retained earnings Accumulated other comprehensive income 16 TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ * Derived from audited consolidated financial statements. See accompanying notes. 3 NORTH STATE BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except per share data) INTEREST INCOME Loans $ Loans held for sale Investments 58 Dividends and interest-earning deposits 63 64 97 Total interest income INTEREST EXPENSE Savings, money market and NOW Time deposits Short-term borrowings - 1 - 2 Long-term borrowings Total interest expense Net interest income PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Merchant and other loan fees 37 27 90 53 Service charges and fees on deposits 98 98 Gain on sale of investment securities - Fees from mortgage operations Fees from wealth management services 80 Income from bank owned life insurance 92 - - Other 59 40 76 Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment Professional fees 89 86 Advertising and promotion 23 33 44 62 Data processing and other outsourced services FDIC insurance Net cost of foreclosed assets Telecommunications 92 70 Mortgage processing costs 68 20 81 Other Total non-interest expense INCOME BEFORE INCOME TAXES INCOME TAXES 71 NET INCOME $ NET INCOME PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See accompanying notes. 4 NORTH STATE BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Net income $ Other comprehensive income (loss): Securities available for sale: Unrealized holding gains (losses) on available for sale securities ) ) Tax effect 9 ) 89 ) Reclassification of net gain recognized in net income - ) ) ) Tax effect - 41 Total other comprehensive income (loss) ) ) Comprehensive income $ See accompanying notes. 5 NORTH STATE BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Common Stock Retained Accumulated other comprehensive Total shareholders' Shares Amount earnings income (loss) equity (Dollars in thousands) Balance as of December 31, 2010 $ $ $ ) $ Net income - - - Other comprehensive income, net of tax - - - Stock based compensation - 50 - - 50 Balance as of June 30, 2011 $ Balance as of December 31, 2011 $ Net income - - - Other comprehensive loss, net of tax - - - ) ) Stock based compensation - 21 - - 21 Balance as of June 30, 2012 $ $ $ 16 $ See accompanying notes. 6 NORTH STATE BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided (used) by operating activities: Provision for loan losses Depreciation and amortization Net amortization of premiums and discounts on investment securities 93 1 Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale Net realized gains on sale of investment securities available for sale ) ) Income from bank owned life insurance ) - Loss on sale of foreclosed assets 92 67 Provision for foreclosed assets 38 Stock based compensation 21 50 Changes in assets and liabilities: Decrease in other assets Decrease in accrued interest receivable Increase (decrease) in accrued expenses and other liabilities ) Increase in accrued interest payable Net cash provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Net change in certificates of deposit with banks - ) Proceeds from sales of investment securities available for sale Proceeds from maturities and repayments of investment securities available for sale Purchases of investment securities available for sale ) ) Sale of Federal Home Loan Bank stock 69 46 Net decrease (increase) in loans ) Purchases of premises and equipment ) ) Proceeds from sales of foreclosed assets Capital expenditures on foreclosed assets - ) Net cash provided (used) by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in short-term borrowings ) ) Repayments on long-term borrowings ) ) Net increase in deposit accounts Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING CASH AND CASH EQUIVALENTS, ENDING $ $ See accompanying notes. 7 NORTH STATE BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A – BASIS OF PRESENTATION In management’s opinion, the financial information, which is unaudited, reflects all adjustments (consisting solely of normal recurring adjustments) necessary for a fair presentation of the financial information as of June 30, 2012 and December 31, 2011 and for the three and six-month periods ended June 30, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements include the accounts and transactions of North State Bancorp (the “Company”) and its wholly-owned subsidiary, North State Bank (the “Bank”). The Bank was incorporated May 25, 2000 and began banking operations on June 1, 2000.The Bank is engaged in general commercial and retail banking in central North Carolina, principally in Wake County, and in southeast North Carolina in New Hanover County, operating under the banking laws of North Carolina and under the rules and regulations of the Federal Deposit Insurance Corporation and the North Carolina Commissioner of Banks. The Bank undergoes periodic examinations by those regulatory authorities. The Bank’s wholly-owned subsidiary, North State Wealth Advisors, Inc., offers wealth management and brokerage services. North State Bank Mortgage (“NSB Mortgage”), a division of the Bank, began operations during February 2010 for the purpose of originating and selling single-family, residential first mortgage loans. In June 2011, the Bank established another wholly-owned subsidiary, North State Title, LLC, which owns 67% of Title Group, LLC, a title insurance agency. All significant intercompany transactions and balances are eliminated in consolidation.The preparation of consolidated financial statements requires management to make estimates and assumptions that affect reported amounts of assets and liabilities at the date of the financial statements, as well as the amounts of income and expense during the reporting period.Actual results could differ from those estimates. Operating results for the three and six-month periods ended June 30, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2012. The organization and business of the Company, accounting policies followed by the Company and other relevant information are contained in the notes to the consolidated financial statements filed as part of the Company’s 2011 Annual Report on Form 10-K for the year ended December 31, 2011. This quarterly report should be read in conjunction with the Annual Report. NOTE B – RECENT ACCOUNTING PRONOUCEMENTS In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, Fair Value Measurement. The purpose of the standard is to clarify and combine fair value measurements and disclosure requirements for U.S. generally accepted accounting principles, or GAAP, and international financial reporting standards, or IFRS. The new standard provides amendments and wording changes used to describe certain requirements for measuring fair value and for disclosing information about fair value measurements. This guidance is effective for interim and annual reporting periods beginning after December 15, 2011, and should be applied prospectively to the beginning of the annual period of adoption. The Company adopted this statement during the quarter ended March 31, 2012, which resulted in additional disclosures related to fair value. ASU No. 2011-11, amendments to ASC 210-20, Balance Sheet: Disclosures about Offsetting Assets and Liabilities, was issued by FASB during the quarter ended December 2011.The amendments in this update require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. This update affects all entities that have financial instruments and derivative instruments that are either (1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement.This information is intended to enable users of an entity’s financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights to setoff associated with certain financial instruments and derivative instruments in the scope of this update. The amendments are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The adoption of this statement is not expected to have a material impact on the Company’s consolidated financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations, cash flows or consolidated financial statements. NOTE C - INVESTMENT SECURITIES Available for sale securities are reported at fair value and consist of debt instruments not classified as trading securities or as held to maturity securities. Unrealized holding gains and losses on available for sale securities are reported, net of related tax effect, in other comprehensive income. Gains and losses on the sale of available for sale securities are determined using the specific-identification method. Bonds and mortgage-backed securities for which the Company has the positive intent and ability to hold to maturity are reported at cost, adjusted for premiums and discounts that are recognized in interest income using a method that approximates the interest method over the period to maturity. Declines in the fair value of available for sale and held to maturity securities below their cost that are other than temporary would result in write-downs of the individual securities to their fair value. If the Company does not intend to sell the security prior to recovery and it is more likely than not the Company will not be required to sell the impaired security prior to recovery, the credit loss portion of the impairment is recognized in earnings and the remaining impairment is recognized in other comprehensive income. Otherwise, the full impairment loss is recognized in earnings. The classification of securities is determined at the date of purchase. 8 NORTH STATE BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE C - INVESTMENT SECURITIES (Continued) The amortized cost and fair value of securities available for sale and securities held to maturity with gross unrealized gains and losses, follows: As of June 30, 2012 Amortized cost Gross unrealized gains Gross unrealized losses Fair value (Dollars in thousands) Securities available for sale: Government-sponsored residential mortgage-backed securities $ $ $
